Citation Nr: 0612537	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee prior to May 21, 1995.

2.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee as of July 1, 1995.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from January 1977 to October 
1978.

The veteran submitted a claim for a rating in excess of 10 
percent for his left knee disability on January 13, 1995.  By 
a July 1995 RO decision, a temporary total convalescent 
rating was assigned from May 21, 1995, to June 30, 1995; 
thereafter, a 10 percent rating was assigned.  By an August 
1995 RO decision, a rating in excess of 10 percent as of July 
1, 1995, was denied.  By a June 1996, a 20 percent evaluation 
was assigned as of July 1, 1995.  A July 1996 hearing 
officer's decision indicated that the grant of the 20 percent 
evaluation from July 1, 1995, represented a complete grant of 
the benefit sought on appeal.  In the case of AB v. Brown, 6 
Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, determined that on a 
claim for an original or an increased rating (as is the 
situation here), the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  
Accordingly, the veteran's January 1995 increased rating 
claim remains in controversy.  The Board will separately 
consider the matters of a rating in excess of 10 percent 
prior to May 21, 1995, and the matter of a rating in excess 
of 20 percent as of July 1, 1995.  The matter of a rating for 
the period from May 21, 1995, to June 30, 1995, is not before 
the Board as the veteran was assigned the maximum schedular 
rating of 100 percent.

This appeal also arises from an April 2000 rating decision of 
the RO that denied a claim of entitlement to TDIU benefits.  
In view of the above procedural history, the issues currently 
on appeal are those listed on the title page.

The record reflects that the Board remanded all three issues 
in an action dated July 2003.  The Board remanded the claim 
for the purpose of obtaining additional medical information 
with respect to all three issues, and for the purpose of 
providing proper notice to the veteran.  The claim has since 
been returned to the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and it is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
the part of the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Prior to May 21, 1995, the veteran's left knee disability 
was manifested by no more than slight instability.  

3.  As of July 1, 1995, the veteran's left knee is productive 
of severe impairment with instability and atrophy of the 
muscles surrounding the knee.  

4.  As of July 1, 1995, the veteran's traumatic arthritis of 
the left knee is manifested by complaints of pain on movement 
with range of motion being only minimally limited.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to May 21, 1995, for a left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

2.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for an evaluation of 30 percent for a left knee 
disability, as of July 1, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  

3.  The criteria for a rating of 10 percent, but no higher, 
for traumatic arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The record reflects that the veteran received notification of 
the VCAA in letters dated in May 2001 and November 2003.  
These letters were issued after the initial agency of 
original jurisdiction (AOJ) decision.  It is also noted that 
the VCAA was enacted long after the initial AOJ decision.  
These letters informed the appellant of what evidence was 
required to substantiate the claim for increased ratings, and 
of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the VA.

Despite the fact that the notice was provided at various 
times throughout the appeal process and after the initial AOJ 
decision, the Board finds that there was a "lack of 
prejudice from improper timing of the notice."  That is, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decisions, the 
statements of the case (SOCs), the supplemental statements of 
the case (SSOCs), and the Board's Remand of July 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his service-connected left knee disability should be 
assigned higher evaluations than have been assigned over the 
course of this appeal.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to the disability that is 
now before the Board.  All of these have been accomplished in 
order to determine whether the veteran should be granted an 
increased evaluation.  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran was given notice that the VA would help him obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his increased rating claim, the VA has obtained all known 
documents that would substantiate the veteran's assertions; 
and, the veteran has undergone medical examinations so that 
the VA would have a complete picture of the disability at 
issue.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand of July 2003.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased evaluations.  
Nevertheless, in Dingess, the Court held that once service 
connection is granted, the claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  Dingess v. Nicholson, slip op. at. 15 (In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rending 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to service has been fulfilled.)  
Hence, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the veteran is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, rating decisions, SOCs, SSOCs, and a Board action, 
been advised of the evidence considered in connection with 
his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Over the long course of this appeal, the veteran's left knee 
disability has been rated in accordance with the evaluation 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5257.  
Said code indicates that slight impairment of either knee, 
including recurrent subluxation or lateral instability, will 
warrant a 10 percent evaluation.  38 C.F.R. Part 4 (2005).  A 
20 percent evaluation requires moderate impairment, and a 30 
percent evaluation requires severe impairment.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2005).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

Traumatic arthritis, Diagnostic Code 5010 (of 38 C.F.R. Part 
4 (2005)), is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (2005) (degenerative 
arthritis).  This code provides that compensation may be 
awarded (1) when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2) when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2005) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2005).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2005).  The VA 
Schedule for Rating Disabilities (Rating Schedule) provides 
that the range of motion of the knee is zero degrees on 
extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

Because ankylosis, either favorable or unfavorable, of the 
left knee has not been documented or diagnosed, the 
diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5256 (2005) are not for application.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2005).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2005).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2005).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206- 
07 (1995).

A.  Prior to May 21, 1995 - 10 Percent

In August 1994, the veteran underwent an MRI study and it was 
noted that he had superficial intrapatellar bursitis. 

A VA knee examination was accomplished in August 1994.  The 
examiner did not find crepitus but the examiner did note 
pain.  Muscle spasms and tissue atrophy were not found.  
Swelling was reported but subluxation and laxity were not 
found upon examination.  The exam showed that out of a 
possible 140 degrees of flexion, the veteran's flexion was 
120 degrees (slight limitation).  Minimal extension 
restrictions were not noted.  The examination was silent as 
to a decrease in muscle strength.

Also contained in the record from this time period is a 
statement from the veteran, received in January 1995, and a 
typed statement from the veteran's employer.  Both documents 
note that the veteran has pain.  The employer statement 
reported that the veteran walked with a limp.  Additionally, 
the veteran stated that his ability to function as a result 
of his knee disability was compromised.  

The record indicates that the veteran underwent surgery on 
his knee in May 1995.  The surgical record indicates that the 
veteran had previously complained of pain, swelling, and 
"popping".  A left knee arthroscopy with debridement was 
performed.  

With regard to the instability of the knee, it was not been 
found on the VA medical examination of August 1994.  There 
was no showing of moderate instability, ankylosis or 
dislocated cartilage with episodes of locking.  In effect, 
the criteria for a rating in excess of a 10 percent rating 
for a left knee disability prior to May 21, 1995, have not 
met.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

From the date of his claim to May 21, 1995, the veteran's 
left knee extension was only minimally or slightly limited.  
There is no indication that the veteran's extension of the 
knee was limited to any degree.  With respect to flexion, the 
veteran's flexion was measured at 120 degrees out of 140 
degrees.  In order to qualify for an evaluation in excess of 
10 percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 5260 
(2005), the veteran's flexion needed to be limited to 30 
degrees.  That has not been found to be the case in this 
situation.  Hence, the veteran does not qualify for an 
evaluation in excess of 10 percent pursuant to Diagnostic 
Codes 5260 and 5261.  38 C.F.R. Part 4 (2005).

Therefore, it is the opinion of the Board that the 10 percent 
evaluation for the left knee assigned prior to May 21, 1995, 
adequately compensated the veteran for any hypothetical 
increase in functional disability that may be attributable to 
pain on use or during flare-ups, given that the veteran's 
knee did not, on examination, exhibit any limitation of 
motion even remotely approaching an evaluation in excess of 
10 percent.  Thus, in accordance with the rating criteria 
noted above for knee disabilities, and with the instructions 
given in DeLuca, the preponderance of the evidence is against 
a rating higher than 10 percent for a left knee disability 
prior to May 21, 1995.

As noted above, the VA's General Counsel has held that under 
certain circumstances, a separate disability evaluation may 
be assigned for arthritis of the knee in addition to the 
rating for instability under Diagnostic Code 5257. VAOPGCPREC 
9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  
However, a review of the medical evidence prior to May 21, 
1995, indicates that there were no specific findings 
suggesting that the veteran suffered from degenerative joint 
disease or arthritis of the knee.  That is, x-ray films from 
this period were negative for findings of arthritis or 
degenerative joint disease.  As such, a separate rating for 
arthritis with limitation of motion is not warranted. 

B.  As of July 1, 1995 - 20 Percent

Since July 1, 1995, the veteran has undergone arthroscopic 
surgery of the left knee.  He has also undergone numerous VA 
medical examinations.  The claims folder is replete with 
medical treatment records showing examination and treatment 
for left knee pain, "popping", swelling, and "giving 
away".  The veteran has consistently complained of 
persistent pain and being unable to do any significant 
walking or exercise.  The record indicates that he has also 
used a brace to protect the knee and to also keep it in 
place.  Over the years, various doctors and medical 
professionals have noted that there has been tenderness 
around the knee, and more recently pronounced muscle atrophy 
of the quadriceps (which has been attributed to the knee 
condition).  

Additionally, the VA medical examinations that were performed 
during the appeal have reported a variety of symptoms and 
manifestations associated with the left knee disability.  
Included in these symptoms has been crepitus, instability, 
some limitation of motion, effusion, and swelling.  Arthritis 
has also been reported.  

All of the VA examinations have shown that the veteran 
suffers from pain.  The veteran's range of motion of the knee 
has been somewhat affected.  The medical evidence, looked at 
longitudinally over the course of the appeal, along with the 
statements provided by the veteran and the various doctors 
who have treated him, suggest that the veteran's ability to 
function has been hampered by his knee.  The knee has not 
stabilized and the most recent VA examination indicates that 
he has "pronounced" impairment of the knee.  

Most specifically, when examined for VA compensation purposes 
in August 2005, it was noted that the veteran's left knee was 
hypermobile.  It was noted that the play in the left knee 
exceeded that of the right knee.  In a September 2005 VA 
examination addendum, it was opined that the veteran had 
severe patellar hypermobility.  It was noted that the veteran 
was predisposed to frequent episodes of giving way.  When 
examined in July 2001, it was noted that he had instability 
when getting out of bed in the morning.  He said that he 
stumbles but had not fallen yet.  Earlier findings, to 
include a February 2000 VA examination report, reflect that 
the veteran had periods of giving way following standing for 
a prolonged length of time.  Bearing in mind the benefit of 
the doubt doctrine, the Board concludes that the veteran has 
severe knee impairment due to pain, instability, and some 
associated locking and crepitus, warranting a 30 percent 
disability evaluation under Diagnostic Code 5257 as of July 
1, 1995.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991) (a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it). 

The Board has considered whether it is appropriate to assign 
staged ratings.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 30 percent rating as of July 
1, 1995. 

The Board has also considered whether a separate disability 
evaluation for degenerative joint disease pursuant to 
VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 
1, 1997) should be assigned.  It is the opinion of the Board 
that the evidence, looked at longitudinally, does support a 
rating of 10 percent.  X-ray films in March 2001 and again in 
July 2005 indicates that there were minor degenerative 
changes along with spurring.  The veteran does have some 
limitation of motion of the joint and he does suffer from 
pain.  Specifically, when evaluated by VA in 2005, his range 
of motion was from 5 to 125 degrees.  It was also noted that 
he had a reduction in range of motion and pain on flare-ups.  
Other evidence from 1995 onward, similarly shows that the 
veteran has complained of knee flareups with associated pain 
and restriction of activities.  Therefore, a separate rating 
is warranted; an evaluation of 10 percent but no higher under 
38 C.F.R. Part 4, Diagnostic Codes 5010, 5003 (2005) is 
granted.  38 U.S.C.A. § 5107(b); Deluca, supra. 

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left knee disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee prior to May 21, 1995, is 
denied.  

Entitlement to a 30 percent rating for chondromalacia of the 
left knee, as of July 1, 1995, is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.

A 10 percent disability rating for arthritis of the left 
knee, as of July 1, 1995, is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.


REMAND

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2005).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issue of entitlement to a TDIU.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004) and VAOPGCPREC 7-2004.  To ensure that the VA 
accomplishes this task, new informational letters were 
designed in August 2004 informing the regional offices of 
what information needed to included in a VCAA letter where 
entitlement to a TDIU was an issue.  See VBA Fast Letter 04-
17, August 12, 2004.  A review of the VCAA letters provided 
to the veteran indicates that this information has not been 
provided to the veteran.  In the absence of such prior 
notice, the Board finds that the case must be returned to the 
RO/AMC so that a new VCAA letter may be issued.  

Accordingly, the matter is REMANDED to the AMC for the 
following actions:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005), 38 C.F.R. § 3.159(b)(1) (2005), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), and Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. 
S. Vet. App. Mar. 3, 2006), are fully 
complied with and satisfied as to the 
issue on appeal.  

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

After receipt of any and all newly acquired evidence, the 
RO/AMC should again review the veteran's claim for TDIU.  If 
the decision remains in any way adverse to the veteran, he 
and his representative should be furnished with a 
supplemental statement of the case, and with a reasonable 
period of time within which to respond.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.  The appellant 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


